Citation Nr: 0203967	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  93-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for 
migraine headache.

2.  Entitlement to a rating greater than 10 percent for 
degenerative joint disease of the right knee.

(The claim of entitlement to an increased rating for laxity 
of the collateral ligaments of the right knee, evaluated 10 
percent disabling, will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from October 1974 to January 
1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1992 decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied increased ratings for anxiety reaction with 
headaches, then rated 10 percent disabling, and the veteran's 
right knee disability, also rated 10 percent disabling. 

A personal hearing before the RO was conducted in August 
1992.  A transcript of the hearing is of record.  The Board 
remanded the appeal to the RO for additional development in 
September 1995.  The Board's remand identified service 
connection for migraine headaches as an inferred issue and 
pointed out that the RO had not adjudicated that issue.  

By rating action in November 1996, the RO, in part, granted 
an increased rating to 30 percent for the service-connected 
anxiety disorder; granted service connection for migraine 
headaches, rated noncompensable, effective April 4, 1990; and 
denied an increased rating for the veteran's right knee 
disability.

The Board entered a decision in November 1998 affirming the 
RO's denial of a rating greater than 30 percent for anxiety 
reaction.  Additionally, the Board remanded the issues of an 
increased rating for laxity of collateral ligaments of the 

right knee and migraine headaches.  Among other things, the 
Board's remand directed the RO to issue a statement of the 
case on the issue of an increased rating for migraine 
headaches, in view of a January 16, 1997 letter in which the 
veteran expressed disagreement with a noncompensable rating 
assigned for migraine headaches.  

Additional medical records were associated with the claims 
folder and VA examinations were performed pursuant to the 
Board's July 1998 remand.  As well, the RO issued a statement 
of the case on July 6, 1999 on the issue of the evaluation of 
migraine headaches.  The veteran provided VA Form 9, received 
on July 19, 1999, whereby he completed his appeal with 
respect to the issue of the evaluation to be assigned 
migraine headaches.  

In February 2000, the RO entered a decision which confirmed 
and continued a 10 percent evaluation for laxity of the 
collateral ligaments of the right knee.  Further, the RO 
granted service connection for degenerative joint disease of 
the right knee, and assigned a 10 percent evaluation, 
effective August 9 1994.  Additionally, the RO confirmed and 
continued the zero percent evaluation assigned for migraine 
headaches prior to January 16, 1997, as well as the 10 
percent evaluation assigned for migraine headaches from 
January 16, 1997.  

In May 2000, a Decision Review Officer at the RO granted a 30 
percent evaluation for migraine headaches, effective April 4, 
1990.  The DRO's decision confirmed and continued 10 percent 
evaluations for laxity of the collateral ligaments of the 
right knee and for degenerative joint disease of the right 
knee.

The development requested on remand was completed.  The case 
has been returned to the Board for continuation of appellate 
review.

Inasmuch as the pending appeal is, in part, from an original 
award, the Board has framed the issue with respect to 
migraine headaches and degenerative joint disease 

of the right knee as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In that decision, the United States Court of Appeals for 
Veterans Claims (Court) determined that original awards are 
not to be construed as claims for increased ratings.

In a statement dated in March 2000, the veteran raised the 
issue of an increased rating for service connected 
psychiatric disability.  This issue, which is not 
inextricably intertwined with the issue on appeal and which 
has not been prepared for appellate review, is referred to 
the RO for appropriate action.

The Board is undertaking additional development on the issue 
of an increased rating for service-connected laxity of the 
collateral ligaments of the right knee, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing any response, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  Migraine headaches are most closely analogous to rating 
criteria of characteristic prostrating attacks occurring on 
an average of once a month over the last several months; the 
disability is not of such severity as to be more closely 
analogous to disability manifested by frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  

2.  Degenerative joint disease of the right knee is 
manifested by limitation of flexion of the knee to no less 
than 60 degrees or limitation of extension of the knee to no 
greater than 5 degrees.


CONCLUSIONS OF LAW

1.  A rating greater than 30 percent for migraine headaches 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  An rating in excess of 10 percent for degenerative joint 
disease of the right knee is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001); 38 C.F.R. § 4.171a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records disclose complaints of headaches 
during the period from November to December 1974.  The 
veteran indicated that he had fallen out of bed and hit his 
head.  In early January 1976, he complained of right knee 
pain after a twisting injury while playing basketball.  X-ray 
examination showed an avulsion fracture of the right medial 
femoral condyle with minimal laxity of the medial collateral 
ligament.  He was provided with a cylinder cast for the right 
lower extremity.

On an examination performed in mid-January 1976 for service 
separation, the veteran indicated that he had experienced 
headaches in the past, for which he had 

taken aspirin.  He reported swelling of the right knee at 
present.  He continued to wear the long leg cast he had been 
provided.  

VA x-ray examination of the right knee in March 1976 revealed 
a calcification in the region of the medial collateral 
ligament.  A VA neurological examination in March 1976 
provided no evidence of disease.  

The veteran was hospitalized at a VA medical facility from 
July 1976 to September 1976.  He underwent arthroscopic 
examination of the right knee.  The primary diagnosis was 
laxity of collateral ligaments of the right knee.  An 
additional diagnosis was tension headaches.  

An October 1977 report from a private physician indicates 
that the veteran had a history of headaches almost every day 
since he had left the military.  He also gave a history of 
right knee injury during service.  Examination disclosed 
right knee pain to lateral pressure.  

On VA orthopedic examination in November 1977, the diagnosis 
was slight relaxation of the lateral collateral ligament of 
the right knee.  On VA psychiatric examination in November 
1977, the diagnosis was anxiety reaction with tension 
headaches.  Subsequent VA and private medical records through 
1988 reflect the veteran's evaluation or treatment for a 
right knee disorder and headaches.  The veteran was involved 
in a motor vehicle accident in February 1988 involving 
multiple rib fractures and a fracture of the dorsal spine.  
Clinical records do not reflect that he sustained any injury 
to the right knee or head.  He experienced incomplete 
paraplegia following the motor vehicle accident.

A VA neuropsychiatric examination was performed in April 
1990.  The veteran reported that he had about three headaches 
per week and achieved no relief from medications.  He 
indicated that a headache would start in the right frontal 
area, then radiate along the right side of the head to the 
rear of the head.  Headaches reportedly lasted from hours to 
all day.  Sometimes, he felt dizzy and weak.  He might have 
nausea, but no vomiting; his eyes would hurt and become 
irritated, but he denied double vision.  The diagnoses 
included chronic recurrent headaches, migrainous in type.

A VA psychiatric examination was performed in December 1991.  
According to the veteran's history, he developed headaches 
about three times per week.  They started in the right 
frontal area and stayed on the right side of the head.  
Medicine did not seem helpful.  During a headache, he had to 
lie down and stay quiet.  His eyes became irritated.  He 
became nauseous, but did not vomit.  Headaches sometimes 
lasted two to three days.  His right ear felt stopped up and 
he could not hear well when he had a headache.  His eyes also 
became irritated and red and lights tended to blur at night, 
but his eyes seemed clear by day.  He indicated that his 
headaches started in the military after a fall.  The 
diagnoses included migraine headaches, post-concussion.

On VA orthopedic examination in December 1991, the veteran 
reported that he had injured his right knee in the 1988 motor 
vehicle accident.  He stated that he had torn ligaments in 
the right knee.  Examination revealed pain with gentle 
manipulation of the right knee.  There was no obvious 
anatomical distortion of the right knee.  Flexion of the 
right knee was decreased to 100 degrees.  Extension was to 
zero degrees.  X-rays of the right knee revealed moderate 
degenerative joint disease with probable cartilaginous 
degeneration.  The diagnoses included collateral ligament 
laxity of the right knee.

A hearing was held in August 1992 before an RO hearing 
officer.  In testimony, the veteran related that he 
experienced right leg weakness and noted that the right leg 
sometimes gave way.  He indicated that he had instability of 
the right knee, mainly with forward motion, rather than with 
side-to-side motion.  He remarked that he had some grinding 
and clicking of the knee joint, but seldom had problems with 
swelling.  He stated that he took Darvon for pain.  Further, 
he testified that he had as many as three headaches per week; 
that he had to remain quiet and lie down and rest during a 
headache; and that headaches sometimes persisted for one, 
maybe two 

days at a time.  He noted that headaches produced a constant 
pounding in his head and that headaches were accompanied by 
sensations of nausea and dizziness.

Of record are VA outpatient reports dated from June 1992 to 
August 1996.  They reflect the veteran's complaints of right 
knee pain and headaches.  In October 1992, x-ray examination 
of the right knee revealed stippled calcifications in the 
narrowed cavities of the distal femur and proximal tibia 
consistent with bone infarction.  There was otherwise no bony 
abnormality.  Clinical inspection of the right knee in August 
1994 showed no edema.  The knee was tender and exhibited 
normal range of motion.  McMurray's test was positive.  No 
effusion was detected.  X-ray examination of the right knee 
indicated moderate degenerative joint disease.  In February 
1995, an MRI of the right knee was interpreted as showing 
multiple bone marrow infarcts within the distal femur and 
proximal tibia; there was no evidence of meniscal tears.  
Clinical inspection of the right knee in February 1995 
disclosed no effusion.  The joint was stable.  Slight 
hyperextension was demonstrated.  There was tenderness of the 
distal femur.  In February 1995, the veteran reported that 
headaches occurred about three times per week and could last 
all day.  He remarked that they were most frequently located 
on the right side of the head.  

Received in August 1996 were documents from the Social 
Security Administration (SSA).  An SSA disability 
determination and transmittal sheet, dated in December 1988, 
relates that the veteran had been found disabled since 
February 1988.  The disability determination and transmittal 
sheet lists the medical conditions upon which the award of 
disability benefits was based.  The primary diagnosis was 
multiple rib fractures.  The secondary diagnosis was thoracic 
spine fractures, fracture of transverse process.  Neither 
headaches nor a right knee disorder is listed by SSA as a 
medical condition supporting its disability determination in 
the veteran's case.  Associated with the claims folder are 
the medical records upon which the SSA determination was 
based.


A VA neurological examination was performed in October 1996.  
The veteran indicated that headaches occurred about three 
times per week, lasting from two hours to two days.  There 
was no nausea, vomiting, light spots or loss of vision noted 
during headaches.  Headaches came on for no apparent reason 
or might be due to nervous tension.  The veteran denied 
tunnel vision, aura, or bladder or urinary incontinence.  No 
deficits were reported on clinical inspection.  An 
electroencephalogram was found to be within normal limits.  
The diagnosis was atypical migraine headaches.

On VA orthopedic examination in October 1996, the veteran 
complained of severe right knee pain.  He stated that it had 
become worse after the motor vehicle accident.  Currently, he 
wore a right knee support.  He took Tylenol as needed.  
Clinical inspection revealed pain with the drawer pull and 
with lateral manipulation and percussion of the right knee.  
Further, no swelling, deformity, subluxation, lateral 
instability, or loose motion was detected.  The right knee 
had normal range of motion, although the veteran exhibited 
severe pain during flexion of the knee.  The diagnoses 
included residual traumatic arthritis of the right knee.  The 
examiner remarked that right knee disability was probably due 
to an injury sustained in service and probably aggravated 
later on by the motor accident.

A statement was received in May 1997 from the veteran's 
spouse.  She reported that the veteran had headaches every 
day; that he took pills to get the headaches under control; 
and that he would yell at his children and could not tolerate 
noise when he was having a headache.

On VA neurological examination in June 1997, the veteran 
related that his headaches varied in intensity, some worse 
than others.  They would sometimes awaken him from sleep and 
would sometimes come on during the day.  He denied that 
nausea or vomiting was associated with the headaches.  He 
complained of 

occasional visual disturbances.  He stated that headaches 
were sometimes related to nervousness.  He remarked that 
medication did nothing to relieve headaches.  Clinical 
inspection indicated that cranial nerves were intact.  The 
diagnosis was migraine headaches.  

VA clinical records dated from December 1997 to July 1999 
reflect complaints of right knee pain and headaches.  A 
treatment entry of December 1997 relates the veteran's 
complaint that he had headaches about two to three times per 
week, at times lasting for two days.  He denied aura.  He 
also indicated that no visual changes, nausea, vomiting, 
numbness or weakness were associated with headaches.  In 
November 1998, clinical inspection showed that the right knee 
had full range of motion.  No effusion or erythema was 
detected.  The anterior drawer sign was negative.  No joint 
line tenderness was noted.  

Additionally, a VA treatment entry of February 1999 indicates 
the veteran's history that headaches had been unchanged in 
character for years, usually being right-sided and 
accompanied by photophobia.  They occurred about twice per 
week.  He reported that right knee pain was accompanied by a 
feeling that his right knee might give out.  No focal 
neurological deficits were indicated by physical examination.  
Clinical inspection of the right knee disclosed full range of 
motion, but pain with extension.  No deformity, effusion, 
edema or erythema was noted.  The anterior drawer sign was 
negative.  There was positive bony medial tenderness to 
palpation.  In March 1999, x-ray examination of the right 
knee showed mild degenerative joint disease.  An April 1999 
treatment entry indicates that the veteran reported having 
headaches with a frequency of twice a week, lasting two to 
three days.

A June 1999 report from a private physician indicates that 
the veteran was examined in April 1999.  The veteran had 
chronic headaches for many years and chronic right knee pain 
aggravated by walking.  His headaches appeared to be of 

mixed type, migrainous and tension-induced.  His right knee 
appeared swollen, tender and deformed.  This was most likely 
due to osteoarthritis.  

A VA orthopedic examination was performed in January 2000.  
The veteran stated that he had been having problems with his 
knee ever since sustaining a twisting injury during service.  
He noted that a car accident in 1988 had not had a 
significant impact on his right knee disability, since 
injuries in the car accident had primarily involved the back.  
Currently, the veteran complained of right knee pain which 
was present all the time, every day.  The examiner pointed 
out that it was difficult to elicit information about flare-
ups, although the veteran did refer to episodes of swelling, 
occurring about three times per month, in the context of 
questioning regarding flare-ups.  The veteran indicated that 
excessive use of the knee would produce swelling.  He related 
that his knee was stiff and gave way and that he was unable 
to run; however, he rode a bicycle for about one-half hour at 
a time.  He indicated that he was not working and was 
receiving disability payments.  He remarked that he wore a 
knee brace when he walked for prolonged periods and used a 
cane during episodes of knee swelling.  He stated that 
symptoms became worse by about 10 to 15 percent when his 
right knee became swollen.

Clinical inspection revealed that the veteran was ambulatory.  
He came to the examination without assistive devices like a 
cane or crutches, but wore a right knee brace.  Gait was 
characterized by favoring of the right leg, in that the 
veteran put more weight on the left leg.  He had a mild limp 
as a result and he walked somewhat slowly.  He was able to 
stand on the tip of his toes and to walk a line.  He was able 
to squat, and he had significant pain when he went halfway, 
attempting to squat.  The examiner detected some grinding 
noise when the veteran attempted to squat.

Examination further disclosed a bony deformity on the medial 
aspect of both knees, more prominent on the right knee.  The 
deformity appeared to represent some type of degenerative 
change.  The whole right knee was tender, even to mild 
palpation.  

The knee appeared to be unstable, and the veteran had 
significant pain when the examiner attempted to actively move 
the knee in any direction.  There was no effusion of the knee 
nor was the knee hot or red.  Tenderness was noted on 
palpation of the right knee.  

The examiner observed that range of motion of the right knee 
was evaluated with attention to pain, fatigue, weakness, and 
incoordination.  Range of motion was from 5 degrees of 
extension to 110 degrees of flexion.  The veteran's face gave 
evidence of discomfort when he performed range of movement of 
the knee, as indicated by some grimacing.  As well, grinding 
sounds were heard from the right knee as the veteran 
performed range of movement.  Repeated range of motion 
studies did not change the symptoms or weaken the movement.

An MRI of the right knee revealed large areas of 
heterogeneous marrow signal involving the distal femur and 
proximal tibia suggesting areas of bone infarct.  No other 
gross significant findings were demonstrated.  The diagnoses 
were laxity of the collateral ligaments of the right knee, 
secondary to service-connected injury; and degenerative joint 
disease of the right knee.

The veteran was also afforded a neurological examination by 
VA in January 2000.  He indicated that he had right-sided 
headaches which were of throbbing character.  He denied that 
headaches were accompanied by nausea or vomiting.  He noted 
that a headache sometimes lasted all day, and other times 
lasted for four to five hours.  He indicated that headaches 
occurred about three to four times per week.  He stated that 
he tried to rest or sleep or spend time in a dark place 
during a headache.  No neurological deficits were reported on 
clinical inspection.  The diagnosis was chronic headaches, 
migraine type.

Associated with the claims file in March 2000 was the 
veteran's log of headache episodes during the period from 
November 23, 1996 through February 29, 2000.  

He reported more than 200 separate headache episodes, several 
of them last lasting for 12 hours of more.

II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which made several amendments to the law governing VA claims.  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claims were pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.


It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claims.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  By the statement of the case and supplemental 
statements of the case furnished the appellant, the RO has 
notified him of the information and evidence necessary to 
substantiate his claims.  Pertinent post-service medical 
records have been associated with the record, and the 
appellant has undergone examination in connection with the 
claims on appeal.  Furthermore, the appellant has had the 
opportunity to testify at a hearing.  There is no indication 
that additional evidence exists and can be obtained on the 
issues here in question.  Adjudication of this appeal, 
without referral to the RO for initial consideration under 
the new law and regulations, poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

A.  Migraine Headaches

A 30 percent rating is warranted for migraine, with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating is warranted for migraine when there are very frequent 
completely prostrating 

and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001).

A decision review officer at the RO has assigned a 30 percent 
evaluation for the veteran's migraine headaches.  A review of 
the record demonstrates that the veteran, particularly over 
the past decade, has complained of recurrent headaches, 
primarily migrainous in character.  He has described 
experiencing photophobia, sometimes compelling him to seek a 
darkened room, during migraine episodes.  His log indicates 
frequent migraine headaches, often lasting for many hours at 
a time.  However, he has not indicated that nausea or 
vomiting regularly accompanies migraine episodes.  He made no 
reference to regularly experiencing visual field defects or 
sensory changes during migraine episodes.  Additionally, 
although he has not worked for many years, the Board finds it 
noteworthy that headaches were not found to be a factor in an 
SSA determination that the veteran was disabled.  

In summary, the veteran experiences characteristic 
prostrating migraine attacks, which are frequent and often 
last for many hours at a time.  However, the evidence of 
record does not demonstrate that the veteran has very 
frequent and prolonged migraine attacks, which are completely 
prostrating in character and which produce severe economic 
inadaptability.  Accordingly, the criteria for assignment of 
a 50 percent evaluation for migraine headaches have not been 
met.   

The Board has reviewed the entire evidence of record and 
finds that the 30 percent rating assigned for migraine 
headaches, effective from April 4, 1990, reflects the most 
disabling this disorder has been since the beginning of the 
appeal period.  Thus, the Board concludes that staged ratings 
for migraine headaches are not warranted.  Fenderson, supra. 






B.  Degenerative Joint Disease of the Right Knee

The RO has assigned a 10 percent evaluation for the veteran's 
right knee arthritis.  Governing criteria provide that 
traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  With any form of arthritis, 
painful motion is an important factor.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2001).

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagn


Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2001).

At the outset, the Board notes that it has considered the 
veteran's history regarding the impact of a postservice motor 
vehicle accident on his service-connected right knee 
disability.  The veteran's statements have been equivocal as 
to whether the motor vehicle accident resulted in a worsening 
of right knee disability.  For rating purposes, the component 
of right knee symptoms attributable to the motor vehicle 
accident would not be for consideration in determining the 
extent of impairment from the right knee disability.  One VA 
physician, who recorded the veteran's history and examined 
the veteran's right knee, concluded that the right knee 
disability had been aggravated by the postservice motor 
vehicle accident.  At the same time, however, the Board notes 
that treatment records, compiled at the time of the motor 
vehicle accident, do not refer to right knee trauma.  Having 
considered the entire evidentiary record, the Board concludes 
that all of the veteran's right knee must be considered in 
evaluating right knee disability.

The medical evidence indicates that osteophytes and 
degenerative changes of the veteran's right knee, indicating 
arthritis, have been noted on x-ray or MRI examinations in 
recent years.  The record indicates that arthritis, with 
painful motion and limitation of motion, is a principal 
manifestation of the right knee disability.  The most recent 
VA examination for purposes of rating the right knee, 
performed in January 2000, revealed that the veteran lacked 
only five degree of full extension of the knee, while he 
lacked 30 degrees of full flexion of the knee.  Range 

of motion of the knee is from 0 degrees of extension to 140 
degrees of flexion.  See, 38 C.F.R. § 4.71, Plate II.  The 
degree of limitation of flexion demonstrated is 
noncompensable under Diagnostic Code 5260.  Likewise, the 
degree of limitation of extension of the knee demonstrated is 
noncompensable under Diagnostic Code 5261.  Other relevant 
ranges of motion noted in medical reports during the pendency 
of this appeal do not demonstrate limitation of motion of a 
compensable degree. 

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, excess fatigability, incoordination or 
pain, pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2001), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notable 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  

The Board accepts as credible the veteran's assertions and 
testimony that he experiences significant right knee pain and 
that right knee pain produces functional limitations.  The 
Board is aware that the veteran grimaced when performing 
range of motion of the right knee on the most recent VA 
examination for purposes of rating the right knee performed 
in January 2000.  However, no swelling, deformity or disuse 
atrophy was clinically substantiated.  Moreover, although the 
veteran apparently has about three flare-ups of knee symptoms 
per month, primarily experienced as episodes of swelling, at 
the same time, the January 2000 VA examination did not elicit 
significant weakened movement, excess fatigability or 
incoordination.  In this regard, he acknowledged that he is 
capable of regularly riding his bicycle for about one-half 
hour at a time.  Since bicycle riding is an activity which 
requires repeated flexion and extension movements of the 
knee, it appears that the veteran retains a significant 
degree of right knee function, despite demonstrated pain.  
The extent of additional loss of function due to pain is not 
shown to equivalent to limitation of flexion of the leg to 45 
degrees or of limitation 


of extension of the leg to 10 degrees.  Even accepting the 
veteran's contentions that functional loss increases his 
symptoms 10 to 15 percent, such increase in terms of 
limitation of motion would not warrant a rating higher than 
that assigned.  In light of the foregoing, an evaluation of 
10 percent for right knee traumatic arthritis, based on pain 
or functional loss alone, is not warranted.  

However, a 10 percent rating may be assigned based on the 
noncompensable limitation of motion of a knee with X-ray 
evidence of arthritis under Diagnostic Code 5003.  As 
discussed above, the veteran's right knee, on the most recent 
VA examination for rating purposes in January 2000, exhibited 
noncompensable limitation of motion, and the veteran is 
currently is in receipt of a 10 percent evaluation for his 
right knee disability based on traumatic arthritis.  However, 
as discussed above, no basis is provided for assignment of a 
rating greater than 10 percent for a right knee disability 
based on a compensable degree of limitation of motion.

The Board has reviewed the entire evidence of record and 
finds that the 10 percent rating assigned for degenerative 
joint disease of the right knee, effective from August 9, 
1994, reflects the most disabling this disorder has been 
since the beginning of the appeal period.  Thus, the Board 
concludes that staged ratings for degenerative joint disease 
of the right knee are not warranted.  Fenderson, supra. 	

C.  Other Considerations

For all the foregoing reasons, the claims for increased 
ratings for migraine headaches and for traumatic arthritis of 
the right knee must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the 

appellant's claims, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. 5107(b) (West 1991 and Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Entitlement to a rating greater than 30 percent for migraine 
headaches is denied.

Entitlement to a rating greater than 10 percent for 
degenerative joint disease of the right knee is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing a 
"Notice of Disagreement with respect to the claim on or after 
November 18, 1988" is no longer a condition for an attorney-
at-law or a VA accredited agent to charge you a fee for 
representing you.

 

